Citation Nr: 1449246	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  10-41 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of cold injuries to the lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1946 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board remanded the claim in January 2013, April 2013, and January 2014 for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

It is at least as likely as not that the Veteran's residuals of cold injuries to the lower extremities were incurred in active service.


CONCLUSION OF LAW

The criteria for service connection for residuals of cold injuries to the lower extremities have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

Here, the Veteran competently and credibly reported experiencing cold injuries to his lower extremities during his active service.  His service treatment records (STRs) are incomplete, as records from his service from June 1946 to June 1951 have been deemed unavailable.  His available STRs do not reflect treatment for cold injuries to the lower extremities.  However, his private physician provided a letter dated September 2009 that opined that the Veteran's nocturnal foot pain and thick, deformed toenails on both feet preceded his current diagnosis of diabetic neuropathy, and therefore can be presumed to stem from a frostbite injury.

The Veteran had a VA examination in February 2013 for his claimed injuries.  At that time, the examiner diagnosed him with metatarsalgia and onychomycosis and opined that they were unrelated to service, as his STRS did not reflect treatment in service.  A March 2014 addendum opinion opined that the Veteran's onychomycosis of the nails of his feet was at least as likely as not due to his cold exposure, as cold injury is known to result in dystrophic changes in the nail structure.  However, the examiner also opined that the Veteran's metatarsalgia was less likely as not due to cold exposure and more likely due to the Veteran's body habitus, or weight; placing abnormal biomechanical forces on the structure of the feet; and atrophy of the plantar fat pad, which is part of the aging process.

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  The Board finds that a state of relative equipoise has been reached in this case.  Therefore, the benefit of the doubt rule will therefore be applied and service connection for residuals of cold injuries to the lower extremities is granted.


ORDER

Service connection for residuals of cold injuries to the lower extremities is granted.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


